   Case 1-20-01040-cec                 Doc 6         Filed 06/26/20   Entered 06/26/20 10:26:41




Rosen & Kantrow, PLLC
Counsel to David J. Doyaga, Sr., Plaintiff
38 New Street
Huntington, New York 11743
(631) 423-8527
Avrum J. Rosen, Esq.
Nico G. Pizzo, Esq.                                                     Hearing Date: July 21, 2020
UNITED STATES BANKRUPTCY COURT                                          Hearing Time: 11:30 a.m.
EASTERN DISTRICT OF NEW YORK                                            Objection Deadline: July 14, 2020
--------------------------------------------------------------x
In re:
                                                                        Case No.: 18-41986-cec
QUIMERA RESTAURANT GROUP LLC,                                           Chapter 7

                                    Debtor.
--------------------------------------------------------------x
DAVID J. DOYAGA, SR., AS TRUSTEE OF
THE QUIMERA RESTAURANT GROUP LLC

                                        Plaintiff,                      Adv. Pro. No.: 20-01040-cec

          -against-

DEUTSCHE BANK TRUST CO.
AMERICAS,

                                    Defendant.
---------------------------------------------------------------x
    NOTICE OF PLAINTIFF’S APPLICATION FOR ENTRY OF JUDGMENT
  UPON DEFAULT PURSUANT TO RULE 55 OF FEDERAL RULES OF CIVIL
  PROCEDURE AND RULE 7055 OF RULES OF BANKRUPTCY PROCEDURE

          PLEASE TAKE NOTICE that David J. Doyaga Sr., the chapter 7 trustee and

plaintiff herein (the “Trustee” and/or “Plaintiff”), by and through his attorneys, Rosen &

Kantrow, PLLC, shall move before the Honorable Carla E. Craig, United States

Bankruptcy Judge, on July 21, 2020 at 11:30 a.m., or as soon thereafter as counsel may

be heard, for the entry of an Order, substantially in the form of the proposed Order annexed

hereto, granting judgment upon default against defendant Deutsche Bank Trust Co.,

Americas, (the “Defendant”) pursuant to Rule 55 of the Federal Rules of Civil Procedure

made applicable herein pursuant to Rule 7055 of the Federal Rules of Bankruptcy


                                                         1
  Case 1-20-01040-cec         Doc 6    Filed 06/26/20     Entered 06/26/20 10:26:41




Procedure (the “Bankruptcy Rules”), at the United States Bankruptcy Court, 271-C

Cadman Plaza East, Suite 1595, Brooklyn, New York 11201 in Courtroom 3529.

       PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief sought

in the application must conform to the Bankruptcy Rules and the Local Rules of the

Bankruptcy Court, as modified by any administrative orders entered in this case, and be

filed with the Bankruptcy Court electronically in accordance with the Administrative

Orders of this Court, by registered users of the Bankruptcy Court’s case filing system and,

by all other parties in interest, on a 3.5 inch disk, preferably in Portable Document Format

(PDF), WordPerfect, Microsoft Word, DOS text (ASCII) or a scanned image of the filing,

with a hard copy delivered directly to Chambers, and be served in accordance with the

Administrative Orders of this Court; and upon (i) counsel to the Plaintiff, Rosen &

Kantrow, PLLC, Attn: Avrum J. Rosen, Esq., 38 New Street, Huntington, New York 11743

and (ii) the Office of the United States Trustee, 201 Varick Street, Suite 1006, New York,

New York 10014, so as to be received by no later than 4:00 p.m. (prevailing Eastern

Time) on July 7, 2020.

       PLEASE TAKE FURTHER NOTICE that only those objections that have been

timely filed may be considered by the Court.

Dated: Huntington, New York                          Respectfully submitted,
       June 25, 2020
                                                     Rosen & Kantrow, PLLC
                                                     Attorneys for David J. Doyaga, Sr.

                                               BY:   /s/ Avrum J. Rosen
                                                     Avrum J. Rosen
                                                     Nico G. Pizzo
                                                     38 New Street
                                                     Huntington, New York 11743
                                                     (631) 423-8527
                                                     arosen@rkdlawfirm.com


                                             2
